DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 8-12, filed June 24, 2022, with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin et al. (US Pub. 2020/0029047), in view of Oh (US Pub. 2019/0280031) and Official Notice.  
Additionally, with respect to the feature of the storage diode being a pinned storage diode, the Examiner notes that as illustrated in figure 3 of Jin, the storage diode (SD) appears to be a pinned storage diode having a PNP arrangement similar to the claimed invention, as well as the use of a substrate voltage applied to well 102 providing a pinning voltage.  However, since Jin is silent regarding the type of storage diode being used, as well as the substrate voltage being applied to the well, the Examiner relies on Official Notice below, in order to expedite prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. 2020/0029047), in view of Oh (US Pub. 2019/0280031).
In regard to claim 1, note Jin discloses the use of a time-of-flight camera (paragraph 0004), comprising a global shutter image sensor comprising a plurality of pixels (paragraph 0088, figures 4A-4B, 6A, 9B, 10A: 100, and figure 12: 100, 1100), each pixel of the plurality of pixels comprising a drain gate (paragraph 0073, and 4A-4B, 6A, 9B, 10A: 180), and two or more taps (paragraphs 0087-0088, and 4A-4B, 6A, 9B, 10A: TA, TB), each tap comprising a storage diode configured to receive charge during an integration period (paragraph 0038, 0062, figure 3, 4A-4B, 6A, 9B, 10A: 130, “SD”), a floating diffusion capacitor configured to receive charge overflow from the storage diode during the integration period (paragraph 0038, 0062, and 4A-4B, 6A, 9B, 10A: 145).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the storage diode comprises a pinned diode, and that each tap includes a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period.
In analogous art, Oh discloses the use of an imaging device that includes a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period (paragraphs 0033-0034, and figure 3: 56, 42; during integration, the charge overflows from the floating diffusion 42, into the dual conversion gate capacitor 56).  Oh teaches that the use of a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period is preferred in order to allow the pixel to operate in a low conversion gain mode in high light conditions in which increase charge storage capacity is desired (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each tap includes a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period, in order to allow the pixel to operate in a low conversion gain mode in high light conditions in which increase charge storage capacity is desired, as suggested by Oh.
Additionally, the Examiner notes that Official Notice is taken that the concepts and advantages of using pinned diodes are notoriously well known and expected in the art due to their low noise, e.g., dark current.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to modify the primary reference such that the storage diode comprises a pinned diode, in order to reduce noise, e.g., dark current, as is known in the art.
In regard to claim 2, note Jin discloses a controller comprising instructions executable to control a pixel readout process (paragraph 0113, and figure 12: 1400).  And Oh discloses a pixel readout process in which the controller reads a first voltage based upon charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor (paragraph 0035, and figure 6: “SHS_DCG + FD”), and reads a second voltage based upon charge stored on the storage diode (paragraph 0037, and figure 6: “SHS_PD”).
In regard to claim 3, note Oh discloses measuring the first voltage by operating a dual conversion gate transistor between the dual conversion gate capacitor and the floating diffusion capacitor, and then read the first voltage (paragraph 0035, figure 3: 54, 56, 42, and figure 6: “DCG”, “SHS_DCG + FD”; the first signal “SHS_DCG + FD” is read after enabling the dual conversion transistor 54 in order to store the charge on the combination of the dual conversion capacitor 56 and the floating diffusion capacitor 42).
In regard to claim 4, note Oh discloses operating a reset gate transistor to drain the charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor before reading the second voltage (paragraph 0036, figure 3: 40, 42, 54, 56, and figure 6: t5, “DCG”, “RG”; the floating diffusion 42, and the dual conversion gate capacitor 56 are reset by activating both the reset gate 40 and the dual conversion transistor 54).
In regard to claim 5, note Oh discloses controlling a transfer gate transistor to transfer charge to the floating diffusion capacitor to read the second voltage (paragraph 0037, figure 3: 46, 42, and figure 6: t6, “TG”; the second voltage “SHS_PD” is read).
In regard to claim 6, note Jin discloses that the pixel comprises one or more of a photodiode and a photogate (paragraph 0058, figures 2: 110, 190, and figures 4A-4B, 6A, 9B, 10A: 110).
In regard to claim 10, note Jin discloses the use of a time-of-flight camera (paragraph 0004), comprising a global shutter image sensor comprising a plurality of pixels (paragraph 0088, figures 4A-4B, 6A, 9B, 10A: 100, and figure 12: 100, 1100), each pixel of the plurality of pixels comprising a drain gate (paragraph 0073, and 4A-4B, 6A, 9B, 10A: 180), and two or more taps (paragraphs 0087-0088, and 4A-4B, 6A, 9B, 10A: TA, TB), each tap comprising a photogate (paragraph 0038, figures 4A-4B, 6A, 9B, 10A: 110), a storage diode configured to receive charge from the photogate during the integration period (paragraph 0038, 0062, figure 3, 4A-4B, 6A, 9B, 10A: 130, “SD”), a floating diffusion capacitor configured to receive charge overflow from the storage diode during the integration period (paragraph 0038, 0062, and 4A-4B, 6A, 9B, 10A: 145), and a controller comprising instructions executable to control each pixel during the integration period and also during a readout period (paragraph 0113, and figure 12: 1400).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the storage diode comprises a pinned diode, and that each tap includes a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period, and that the controller reads a first voltage based upon charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor, and reads a second voltage based upon charge stored on the storage diode.
In analogous art, Oh discloses the use of an imaging device that includes a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period (paragraphs 0033-0034, and figure 3: 56, 42; during integration, the charge overflows from the floating diffusion 42, into the dual conversion gate capacitor 56), and reading a first voltage based upon charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor (paragraph 0035, figure 3: 54, 56, 42, and figure 6: “DCG”, “SHS_DCG + FD”; the first signal “SHS_DCG + FD” is read after enabling the dual conversion transistor 54 in order to store the charge on the combination of the dual conversion capacitor 56 and the floating diffusion capacitor 42), and reads a second voltage based upon charge stored on the storage diode (paragraph 0037, figure 3: 46, 42, and figure 6: t6, “TG”; the second voltage “SHS_PD” is read).  Oh teaches that the use of a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period, and reading a first voltage based upon charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor, and reading a second voltage based upon charge stored on the storage diode is preferred in order to allow the pixel to operate in a low conversion gain mode in high light conditions in which increase charge storage capacity is desired (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each tap includes a dual conversion gate capacitor configured to receive charge overflow from the floating diffusion capacitor during the integration period, and that the controller reads a first voltage based upon charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor, and reads a second voltage based upon charge stored on the storage diode, in order to allow the pixel to operate in a low conversion gain mode in high light conditions in which increase charge storage capacity is desired, as suggested by Oh.
Additionally, Official Notice is taken that the concepts and advantages of using pinned diodes are notoriously well known and expected in the art due to their low noise, e.g., dark current.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to modify the primary reference such that the storage diode comprises a pinned diode, in order to reduce noise, e.g., dark current, as is known in the art.
In regard to claim 12, note Oh discloses measuring the first voltage by operating a dual conversion gate transistor between the dual conversion gate capacitor and the floating diffusion capacitor, and then reading the first voltage (paragraph 0035, figure 3: 54, 56, 42, and figure 6: “DCG”, “SHS_DCG + FD”; the first signal “SHS_DCG + FD” is read after enabling the dual conversion transistor 54 in order to store the charge on the combination of the dual conversion capacitor 56 and the floating diffusion capacitor 42).
In regard to claim 13, note Oh discloses operating a reset gate transistor to drain the charge stored on the floating diffusion capacitor and charge stored on the dual conversion gate capacitor before reading the second voltage (paragraph 0036, figure 3: 40, 42, 54, 56, and figure 6: t5, “DCG”, “RG”; the floating diffusion 42, and the dual conversion gate capacitor 56 are reset by activating both the reset gate 40 and the dual conversion transistor 54).
In regard to claim 14, note Oh discloses controlling a transfer gate transistor to transfer charge to the floating diffusion capacitor to read the second voltage (paragraph 0037, figure 3: 46, 42, and figure 6: t6, “TG”; the second voltage “SHS_PD” is read).
In regard to claim 17, note Jin discloses a method of operating a time of flight image camera comprising an image sensor (paragraph 0004), the method comprising integrating a plurality of pixels via a global shutter during an integration period (paragraph 0088, figures 4A-4B, 6A, 9B, 10A: 100, and figure 12: 100, 1100), for each of one or more pixel taps of the image sensor (paragraphs 0087-0088, and 4A-4B, 6A, 9B, 10A: TA, TB), during the integration period, storing integrated charge at a storage diode (paragraph 0038, 0062, figure 3, 4A-4B, 6A, 9B, 10A: 130, “SD”), storing charge overflow from the storage diode at a floating diffusion capacitor (paragraph 0038, 0062, and 4A-4B, 6A, 9B, 10A: 145).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the storage diode comprises a pinned diode, and that the method includes storing charge overflow from the floating diffusion capacitor at a dual conversion gate capacitor, during a readout period, for the pixel tap, reading a first voltage across the floating diffusion capacitor and the dual conversion gate capacitor, the first voltage based on a first portion of charge from the integration period, the first portion of charge comprising charge overflow stored on the floating diffusion capacitor and the dual conversion gate capacitor, draining the first portion of charge via a reset gate transistor, and reading a second voltage across the floating diffusion capacitor based upon a second portion of charge from the integration period, the second portion of charge stored on the storage diode.
In analogous art, Oh discloses the use of an imaging method that includes storing charge overflow from the floating diffusion capacitor at a dual conversion gate capacitor (paragraphs 0033-0034, figure 3: 34, 42, 56, and figure 6: t2-t3; the overflow charge is stored in the dual conversion gate capacitor 56 during the integration period), during a readout period, for the pixel tap, reading a first voltage across the floating diffusion capacitor and the dual conversion gate capacitor, the first voltage based on a first portion of charge from the integration period, the first portion of charge comprising charge overflow stored on the floating diffusion capacitor and the dual conversion gate capacitor (paragraph 0035, figure 3: 54, 56, 42, and figure 6: “DCG”, “SHS_DCG + FD”; the first signal “SHS_DCG + FD” is read after enabling the dual conversion transistor 54 in order to store the charge on the combination of the dual conversion capacitor 56 and the floating diffusion capacitor 42), draining the first portion of charge via a reset gate transistor (paragraph 0036, figure 3: 40, 42, 54, 56, and figure 6: t5, “DCG”, “RG”; the floating diffusion 42, and the dual conversion gate capacitor 56 are reset by activating both the reset gate 40 and the dual conversion transistor 54), and reading a second voltage across the floating diffusion capacitor based upon a second portion of charge from the integration period, the second portion of charge stored on the storage diode (paragraph 0037, figure 3: 46, 42, and figure 6: t6, “TG”; the second voltage “SHS_PD” is read).  Oh teaches that the use of an imaging method that includes storing charge overflow from the floating diffusion capacitor at a dual conversion gate capacitor, during a readout period, for the pixel tap, reading a first voltage across the floating diffusion capacitor and the dual conversion gate capacitor, the first voltage based on a first portion of charge from the integration period, the first portion of charge comprising charge overflow stored on the floating diffusion capacitor and the dual conversion gate capacitor, draining the first portion of charge via a reset gate transistor, and reading a second voltage across the floating diffusion capacitor based upon a second portion of charge from the integration period, the second portion of charge stored on the storage diode is preferred in order to allow the pixel to operate in a low conversion gain mode in high light conditions in which increase charge storage capacity is desired (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the method includes storing charge overflow from the floating diffusion capacitor at a dual conversion gate capacitor, during a readout period, for the pixel tap, reading a first voltage across the floating diffusion capacitor and the dual conversion gate capacitor, the first voltage based on a first portion of charge from the integration period, the first portion of charge comprising charge overflow stored on the floating diffusion capacitor and the dual conversion gate capacitor, draining the first portion of charge via a reset gate transistor, and reading a second voltage across the floating diffusion capacitor based upon a second portion of charge from the integration period, the second portion of charge stored on the storage diode, in order to allow the pixel to operate in a low conversion gain mode in high light conditions in which increase charge storage capacity is desired, as suggested by Oh.
Additionally, with respect to the storage diode comprising a pinned diode, the Examiner notes that Official Notice is taken that the concepts and advantages of using pinned diodes are notoriously well known and expected in the art due to their low noise, e.g., dark current.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to modify the primary reference such that the storage diode comprises a pinned diode, in order to reduce noise, e.g., dark current, as is known in the art.
In regard to claim 19, note Oh discloses measuring the first voltage by opening a dual conversion gate transistor between the dual conversion gate capacitor and the floating diffusion capacitor to connect the dual conversion gate capacitor and the floating diffusion capacitor in parallel, and then reading the first voltage (paragraph 0035, figure 3: 54, 56, 42, and figure 6: “DCG”, “SHS_DCG + FD”; the first signal “SHS_DCG + FD” is read after enabling the dual conversion transistor 54 in order to store the charge on the combination of the dual conversion capacitor 56 and the floating diffusion capacitor 42).
In regard to claim 20, note Oh discloses that after draining the first portion of charge, reading the second voltage by closing the dual conversion gate transistor, and then opening a transfer gate to transfer charge from the storage diode to the floating diffusion capacitor (paragraphs 0036-0037, figure 3: 40, 42, 46, 54, 56, and figure 6: t5, t6, “DCG”, “RG”, “TG”; the floating diffusion 42, and the dual conversion gate capacitor 56 are reset by activating both the reset gate 40 and the dual conversion transistor 54, then the second voltage “SHS_PD” is read by activating the transfer gate 46).

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. 2020/0029047), in view of Oh (US Pub. 2019/0280031), and further in view of Cheng et al. (US Pub. 2019/0267498).
In regard to claim 8, note the primary reference of Jin in view of Oh discloses the use of a time of flight camera, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose a passivation layer between the storage diode and a front side of the image sensor.
In analogous art, Cheng discloses the use of a passivation layer formed over components buried in the front surface the image sensor (paragraphs 0064-0065, 0083, figure 5: 514 and figure 10: 1014).  Cheng teaches that the use of a passivation layer formed over components buried in the front surface the image sensor is preferred in order to reduce dark currents (paragraphs 0065, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a passivation layer between the storage diode and a front side of the image sensor, in order to reduce dark currents, as suggested by Cheng.
In regard to claim 9, note the primary reference of Jin in view of Oh discloses the use of a time of flight camera, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose an isolation layer between the storage diode and a bulk semiconductor portion of the image sensor.
In analogous art, Cheng discloses the use of an isolation layer between the buried components and a bulk semiconductor portion of the image sensor (paragraphs 0061-0063, 0083, figure 4: 411, 451 and figure 10: 1011).  Cheng teaches that the use of an isolation layer between the storage diode and a bulk semiconductor portion of the image sensor is preferred in order to reduce leakage currents and dark currents (paragraphs 0061-0063, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include an isolation layer between the storage diode and a bulk semiconductor portion of the image sensor, in order to reduce leakage currents and dark currents, as suggested by Cheng.
In regard to claim 15, note the primary reference of Jin in view of Oh discloses the use of a time of flight camera, as discussed with respect to claim 10 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose a passivation layer between the storage diode and a front side of the image sensor.
In analogous art, Cheng discloses the use of a passivation layer formed over components buried in the front surface the image sensor (paragraphs 0064-0065, 0083, figure 5: 514 and figure 10: 1014).  Cheng teaches that the use of a passivation layer formed over components buried in the front surface the image sensor is preferred in order to reduce dark currents (paragraphs 0065, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a passivation layer between the storage diode and a front side of the image sensor, in order to reduce dark currents, as suggested by Cheng.
In regard to claim 16, note the primary reference of Jin in view of Oh discloses the use of a time of flight camera, as discussed with respect to claim 10 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose an isolation layer between the storage diode and a bulk semiconductor portion of the image sensor.
In analogous art, Cheng discloses the use of an isolation layer between the buried components and a bulk semiconductor portion of the image sensor (paragraphs 0061-0063, 0083, figure 4: 411, 451 and figure 10: 1011).  Cheng teaches that the use of an isolation layer between the storage diode and a bulk semiconductor portion of the image sensor is preferred in order to reduce leakage currents and dark currents (paragraphs 0061-0063, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include an isolation layer between the storage diode and a bulk semiconductor portion of the image sensor, in order to reduce leakage currents and dark currents, as suggested by Cheng.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0044396: note the use of an imaging device that includes the use of pixel circuits having pinned storage diodes to reduce noise, e.g., dark current.
US 2016/0225803: note the use of an imaging device that includes the use of pixel circuits having pinned storage diodes to reduce noise, e.g., dark current.
US 2018/0220086: note the use of an imaging device that includes the use of pixel circuits having pinned storage diodes to reduce noise, e.g., dark current.
US 2019/0305020: note the use of an imaging device that includes the use of pixel circuits having pinned storage diodes to reduce noise, e.g., dark current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697